JUSTICE JONES, dissenting: I respectfully dissent. The Mississippi statute in question here (Miss. Code Ann. sec. 13 — 3—57 (1972)) is the Mississippi equivalent of Illinois long-arm and substituted service of process statutes found in sections 2 — 208 and 2 — 209 of the Civil Practice Law (Ill. Rev. Stat. 1983, ch. 110, pars. 2— 208, 2 — 209) and section 10 — 301 of the Illinois Vehicle Code (Ill. Rev. Stat. 1983, ch. 95V2, par. 10 — 301). The standards for substituted service of process and for assurance of notice to a defendant found in the Illinois statutes, particularly section 10 — 301 of the Illinois Vehicle Code, are noticeably less stringent than the standards imposed by the Mississippi statute. Notwithstanding, the Illinois scheme affords notice to nonresident defendants that is sufficient to comply with due process requirements of both the Illinois and United States constitutions. In view of this, I fail to see why the majority applies an excessively stringent and overly technical interpretation to the Mississippi statute. The majority states that they are strictly construing section 13— 3— 63 of the Mississippi Code. In doing so, they have read into that statute requirements that are not there. Several presumptions are indulged in the area of the law regarding substituted service of process, and they are indulged in every jurisdiction. They are a necessity to prevent easy evasion of service of process by scofflaws. In the case under consideration, only the defendant testified that he had no notice of the Mississippi proceeding. Yet, the facts of the matter, as related by the majority, very strongly indicate that he did have notice. In any event, the procedure followed in this case would pass constitutional due process muster in any jurisdiction in the country, and, furthermore, is in compliance with the Mississippi statute in question. The majority agrees that the Secretary of State of Mississippi sent a copy of the summons to defendant’s address and that it was marked for restricted delivery. That is as far as the Mississippi statute goes in its requirements. It does not require that the letter that is mailed for restricted delivery be receipted for by the addressee and no other. The latter requirement was unnecessarily read into the statute by the majority. Illinois statutes do not require such, the Mississippi statute does not require it, the Mississippi cases do not require it and due process does not require it. In this case, the person who signed the return receipt for registered mail, Rebecca Scherben, not only resided with the defendant and later married him but also served as corporate secretary for the corporation of which defendant was president and sole shareholder, the office of which corporation was located at the same address as the residence she shared with defendant. As secretary of the corporation, she picked up mail for the corporation, and on the same day she signed not only the receipt for the registered letter addressed to defendant individually but also a receipt for a registered letter addressed to the corporation, both of which had emanated from the office of the Secretary of State of Mississippi. Receipt of the registered letter addressed to the defendant individually by a person in the position of Rebecca Scherben could reasonably be expected to provide the defendant with actual notice of the proceedings against him in Mississippi and an opportunity for him to be heard. Providing for service of process upon a defendant by the receipt of registered mail by a person in the position of Rebecca Scherben may be said to be reasonably calculated to give a defendant actual notice of proceedings against him and an opportunity to be heard. This procedure certainly accords with the requirements of reasonableness that are a part of court decisions on due process.